DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-10 are objected to because of the following informalities:  
Claim 2, line 3, term “said retaining blade” should be changed to - - said elastic retaining blade - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Childs (U. S. 5,681,190).
Regarding claim 1, Childs discloses  female electrical contact, comprising: a cage 10 extending in a longitudinal direction between a mating end provided with an opening configured to receive a tongue of a male contact 32 and a securing end configured to secure and electrically connect a cable, wherein the cage 10 comprises a bottom wall 200, 81, 50, a top wall 174, 41, 80 , and two side walls 170 extending between the bottom wall 200, 81, 50 and the top wall 174, 41, 81 wherein the bottom wall, the top wall and the side walls 170 define an internal space for receiving and housing the tongue 224 of the male contact inserted within the opening, wherein the top wall and the bottom wall each comprise an elastic contact blade 41, 81 which extends from the cage 10 towards a free end in a direction transverse to the longitudinal direction.
Regarding claim 11, Childs discloses having two retaining blades 80, 50; and a male electrical contact 32 having a tongue with a dimension perpendicular to the longitudinal direction and parallel to the bottom wall 200, 81, 50and the top wall 174, 41, 80 that is less than a corresponding internal dimension of the cage 10 and is greater than a spacing between the free ends of the retaining blades.

Claims 2-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/Primary Examiner, Art Unit 2831